DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of the SEQ ID NO: 31 (cleavable moiety sequence), MMP-14 (protease), scFv, AB linked to the CM via a linking peptide, MM-CM-AB (structural arrangement), linking peptide between CM and AB, and the structural arrangement of MM-LP1-CM-LP2-AB was previously acknowledged.
In the reply filed 8/18/22, Applicants amended claims 34 and 37-39. 
Claims 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 22-24 and 27-41 are under consideration. 
Terminal Disclaimer
The terminal disclaimer filed on 8/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/360,855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - Withdrawn
The rejection of claims 1, 2, 4, 22-24 and 27-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to Applicants arguments. 
The rejection of claims 1-2, 4, 22-24 and 27-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-20 of copending Application No. 17/360,855 (reference application) is withdrawn due to filing of a TD.

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 22-24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US20050208602). 
Rosen et al. teach polypeptide useful for diagnosing and treating diseases/disorder/conditions related to human secreted proteins. Rosen et al. also teach the invention encompasses methods and compositions for inhibiting or enhancing the production and function of the polypeptides present in the invention (Abstract and claim 1). Rosen et al. teach the polypeptide sequence of SEQ ID NO: 252 (Table 1A and claim 1) comprising the sequence of PLGLLRLL at residues 12-19. The sequence meets the limitation of instantly claimed SEQ ID NO: 460. Rosen et al. teach that the any peptide of the invention can be used to generate fusion proteins [0429]. Rosen et al. teach the fusion proteins may also be engineered to improve characteristics of the polypeptide of the present invention (i.e. improve stability or purification)[0432]. Rosen et al. teach one of ordinary skill in the art would appreciate that polypeptides of the invention can be combined with heterologous sequences, for example the constant domain of immunoglobulins (IgA, IgE, IgG, IgM) or portions thereof (CH1, CH2, Ch3 and any combination thereof, including both the entire domain and portions thereof) [0433]. Rosen et al. teach that in many cases, the Fc part of a fusion protein is beneficial in therapy and diagnosis and thus can results in improved pharmacokinetic properties. Rosen et al. teach the addition of peptide moieties to facilitate handing of the polypeptides are familiar and routine techniques in the art [0432]. Rosen et al. further teach that the present invention encompasses antibodies recombinantly fused or chemically conjugated to a polypeptide of the present invention to generate fusion proteins. Rosen et al. teach that the fusion does not necessarily need to be direct, but may occur through a linker sequence [0530]. Rosen et al. teach that the antibodies may be used to target the polypeptides of the present invention to particular cell types, either in vitro or in vivo by fusing or conjugating the polypeptides of the invention to antibodies specific for a specific cell surface receptor [0530]. 
Rosen et al. does not teach an example of SEQ ID NO: 252 conjugated to an antibody or antibody fragment. However, the teachings Rosen et al. are suggestive of the limitation. 
With respect to claims 1 and 28, It would have been obvious to a person of ordinary skill in the art to create a fusion protein of SEQ ID NO: 252 with an antibody or antibody binding fragment thereof because Rosen et al. teach polypeptides of the invention conjugated to antibodies.  A skilled artisan would look to the teaching of Rosen et al. and would have a motivation to conjugate the polypeptide to antibody because Rosen et al. polypeptides of the invention can be combined with heterologous sequences, for example the constant domain of immunoglobulins (IgA, IgE, IgG, IgM) or portions thereof (CH1, CH2, Ch3 and any combination thereof, including both the entire domain and portions thereof) or full antibodies.  Importantly, a person of ordinary skill in the art would look to the teachings of Rosen et al. and have a motivation to conjugate or fuse the polypeptide to an Fc region because Rosen et al. teach that in many cases, the Fc part of a fusion protein is beneficial in therapy and diagnosis and thus can results in improved pharmacokinetic properties. There is a reasonable expectation of success given that Rosen et al. teach fusion proteins and specifically states that the addition of peptide moieties is routine in the art. 
With respect to claims 22-24 and 27, SEQ ID NO: 252 of Rosen et al. meets the limitations of instantly claimed SEQ ID NO: 460. With respect to the limitation that the CM is cleaved by an MMP 14 or MMP 9 and wherein the CM is a substrate for a protease that is co-localized in a tissue with a target, the reference would inherently have all of the activities and properties of the polypeptide of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Rosen et al. teach a sequence that meets the limitations of SEQ ID NO: 46 and would therefore have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 29-31, Rosen et al. teach that the fusion does not necessarily need to be direct, but may occur through a linker sequence [0530].
	
Double Patenting-NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 22-24, 27-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85-111 of copending Application No. 17/490,606 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims an antibody or antigen binding fragment thereof, wherein the antibody further comprises a MM and a CM (claim 85). The instant specification discloses that CM includes SEQ ID NO: 379 that meets the limitations of SEQ ID NO: 460, 465 and 31. Please note: MPEP 804 states: Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. In the instant case, the specification was used to interpret the CM. The copending also claims the AB linked to the CM (directly and indirectly), via a linking peptide, wherein the structural arrangement is MM-CM-AB or AB-CM-MM, wherein the AB comprises and linking peptide and a second linking peptide. Therefore, the copending claims anticipate the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiners comment
There was no art that teaches or suggests SEQ ID NO: 31, 463, 468 and 469 with an antibody or antibody binding fragment thereof (AB) that binds a target. 


Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H. ALSTRUM-ACEVEDO whose telephone number is (571)272-5548.  The examiner can normally be reached on M-F 10 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached at 571-272-5548, generally M-F from 10:00 AM to 6:00 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           /TARA L MARTINEZ/    Examiner, Art Unit 1654